Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2021 has been entered.

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Final Office Action dated March 8th, 2021. Applicant’s amendments to claims 1 and 11, as described on pages 6-8 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “wherein the digital model includes representations of multiple discrete, sequential states of a production process and (ii) each state of the production process requires a different specified position and orientation of the workpiece...” as supported by the specification paragraphs [0007] and [0012]. claims 1 and 11 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below, with minor changes to reflect amendments. 
 

Claim Rejections - 35 USC § 103
	
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-4, 8-9, 11-14, 18-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pre-Granted Application No. US 2018/0144458 A1 hereinafter “Xu”) further in view of Shivaram et al. (US Pre-Granted Publication No. US 2017/0132807 A1 hereinafter “Shivaram”).

	Regarding claim 1 Xu discloses:

	A system for identifying a workpiece in a processing environment, the system comprising: (Xu [0018] wherein an assembly environment is considered equivalent to a processing environment) at least one sensor for digitally recording visual information, (Xu [0064-0068] [0073] wherein the cameras are used to take separate angle images to construct 3D images) the at least one sensor being positioned to record a plurality of images of the workpiece a computer memory for storing a digital model of the workpiece; (Xu [0093] [0125] wherein the images are stored for further use) … and a processor configured to determine, from the plurality of recorded image and the stored digital model, (Xu [0093] wherein the processor is used to match objects with a model verification) … 

	Xu does not appear to disclose:

	wherein (i) the digital model includes representations of multiple discrete, sequential states of a production process and (ii) each state of the production process requires a different specified position and orientation of the workpiece;  or whether the workpiece conforms to the different position and orientation  specified in each state of the production process.

	However, in the same field of endeavor of robotic controls Shivaram discloses:

	“wherein (i) the digital model includes representations of multiple discrete, sequential states of a production process and (Shivaram [0006] [0009] [0020] wherein the system includes multiple stations for assembly, with the workpiece based on a CAD model) (ii) each state of the production process requires a different specified position and orientation of the workpiece;” (Shivaram [0005] [0009] [0011] [0037] wherein the workpiece moves from a first station to a second station with a different pose or orientation in order to identify workpieces for further assembly i.e. processing)  and “whether the workpiece conforms to the different position and orientation  specified in each state of the production process.” (Shivaram [0009] wherein the 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the digital model and sequential steps of Shivaram with the robotic system of Xu because one of ordinary skill would have been motivated to make this modification in order to allow for enhanced accuracy for various stems such as feature extraction and ensures efficient operation of processes such as assembly of two pieces (Shivaram [0005] [0007] [0038]).

Regarding claim 2 Xu in view of Shivaram discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the digital model includes a general 3D representation of the workpiece and a specific 3D representation of the workpiece in the specified position and orientation...  (Xu [0020-0021] [0030] [0062] [0156] wherein the system uses a known orientation of an object to teach the robot how to manipulate the workpiece properly for the assembly, where the general 3D representation is the basic depth map created to identify objects in the environment and the specific 3D representation is the further isolated masked regions to determine a position and pose/orientation of the target object).

	Xu does not appear to disclose:

for each state of the production process

	However, in the same field of endeavor of robotic controls Shivaram discloses:

	“for each state of the production process” (Shivaram [0009] wherein the system verifies the images and features of the first work piece in order to ensure proper alignment is achieved i.e. the first workpiece conforms to the specified position and orientation for alignment) 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the digital model and sequential steps of Shivaram with the robotic system of Xu because one of ordinary skill would have been motivated to make this modification in order to allow for enhanced accuracy for various stems such as feature extraction and ensures efficient operation of processes such as assembly of two pieces (Shivaram [0005] [0007] [0038]).

	Regarding claim 3 Xu in view of Shivaram discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the processor is configured to computationally generate, from each recorded image, a 3D spatial representation of the workpiece. (Xu [0020-0021] [0099] wherein a processor is used to determine if the images match with the training image to confirm if the object is appropriate for assembly i.e. in the correct position and orientation).
	
claim 4 Xu in view of Shivaram discloses all the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the processor is further configured to generate a 3D voxel-grid volumetric representation (Xu [0035] [0065] wherein the images are turned into 3d voxels) of at least a portion of the processing environment. (Xu [0062] wherein the system is able to identify pose and orientation of a workpiece in a cluttered manufacturing environment i.e. a portion of the processing environment). 

	Regarding claim 8 Xu in view of Shivaram discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the digital model is a CAD representation. (Xu [0119] wherein the target object is modeled with CAD software).

	Regarding claim 9 Xu in view of Shivaram discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1, wherein the digital model is a machine-learning representation. (Xu [0117-0119] wherein the system uses machine learning to identify the target object during operation).

	Regarding claim 11 Xu discloses:

	A method for identifying a workpiece in a processing environment, (Xu [0018] wherein an assembly environment is considered equivalent to a processing environment) the method comprising the steps of: digitally recording a plurality of images of the workpiece (Xu fig. 1 [0064] wherein multiple images of the same object i.e. workpiece are taken and stitched together to form a 3D model)  in the processing environment; (Xu [0062] wherein the system is able to identify pose and orientation of a workpiece in a cluttered manufacturing environment i.e. (Xu [0093] wherein the processor is used to match objects with a model verification) … 

	Xu does not appear to disclose:

	wherein (i) the digital model includes representations of multiple discrete, sequential states of a production process and (ii) each state of the production process requires a different specified position and orientation of the workpiece;  or whether the workpiece conforms to the different position and orientation  specified in each state of the production process.

	However, in the same field of endeavor of robotic controls Shivaram discloses:

	“wherein (i) the digital model includes representations of multiple discrete, sequential states of a production process and (Shivaram [0006] [0009] [0020] wherein the system includes multiple stations for assembly, with the workpiece based on a CAD model) (ii) each state of the production process requires a different specified position and orientation of the workpiece;” (Shivaram [0005] [0009] [0011] [0037] wherein the workpiece moves from a first station to a   and “whether the workpiece conforms to the different position and orientation  specified in each state of the production process.” (Shivaram [0009] wherein the system verifies the images and features of the first work piece in order to ensure proper alignment is achieved i.e. the first workpiece conforms to the specified position and orientation for alignment).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the digital model and sequential steps of Shivaram with the robotic system of Xu because one of ordinary skill would have been motivated to make this modification in order to allow for enhanced accuracy for various stems such as feature extraction and ensures efficient operation of processes such as assembly of two pieces (Shivaram [0005] [0007] [0038]).

	Regarding claim 12 Xu in view of Shivaram discloses all of the limitations of claim 11 and further discloses:

	The method of claim 11, wherein the digital model includes a general representation of the workpiece and a specific representation of the workpiece in the specified position and orientation... (Xu [0020-0021] [0030] [0062] [0156] wherein the system uses a known orientation of an object to teach the robot how to manipulate the workpiece properly for the assembly, where the general 3D representation is the basic depth map created to identify objects in the environment and the specific 3D representation is the further isolated masked regions to determine a position and pose/orientation of the target object).

	Xu does not appear to disclose:

	for each state of the production process

	However, in the same field of endeavor of robotic controls Shivaram discloses:

	“for each state of the production process” (Shivaram [0009] wherein the system verifies the images and features of the first work piece in order to ensure proper alignment is achieved i.e. the first workpiece conforms to the specified position and orientation for alignment).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the digital model and sequential steps of Shivaram with the robotic system of Xu because one of ordinary skill would have been motivated to make this modification in order to allow for enhanced accuracy for various stems such as feature extraction and ensures efficient operation of processes such as assembly of two pieces (Shivaram [0005] [0007] [0038]).

	Regarding claim 13 Xu in view of Shivaram discloses all of the limitations of claim 11 and further discloses:

	The method of claim 11, further comprising the step of computationally generating, from at least one recorded image, a 3D spatial representation of the workpiece. (Xu [0020-0021] 

	Regarding claim 14 Xu in view of Shivaram discloses all of the limitations of claim 11 and further discloses:

	The method of claim 11, further comprising the step of generating a 3D voxel-grid volumetric representation of (Xu [0035] [0065] wherein the images are turned into 3d voxels) at least a portion of the processing environment. (Xu [0062] wherein the system is able to identify pose and orientation of a workpiece in a cluttered manufacturing environment i.e. a portion of the processing environment).

	Regarding claim 18 Xu in view of Shivaram discloses all of the limitations of claim 12 and further discloses:

	The method of claim 12, wherein the digital model is a CAD representation. (Xu [0119] wherein the target object is modeled with CAD software). 

	Regarding claim 19 Xu in view of Shivaram discloses all of the limitations of claim 12 and further discloses:

The method of claim 12, wherein the digital model is a machine-learning representation. (Xu [0117-0119] wherein the system uses machine learning to identify the target object during operation). 

	Regarding claim 21 Xu in view of Shivaram discloses all of the limitations of claim 12 and further discloses:

	The method of claim 12, wherein the digital model of the workpiece is created according to steps comprising: (Xu [0018] wherein an assembly environment is considered equivalent to a processing environment) removing all non-workpiece objects from the processing environment; digitally recording an image of the processing environment as at least one background image; (Xu [0119] wherein the extraction of the target object from the background is interpreted as being equivalent of subtracting the background image from the workpiece image) physically moving a workpiece into the processing environment; (Xu [0156] wherein the assembly robot grasps the object for assembly i.e. moves the workpiece see also fig. 23) digitally recording an image of the workpiece in the position and orientation… (Xu [0020-0021] [0030] [0063] [0156] wherein the system uses a known orientation of an n object to teach the robot how to manipulate the workpiece) subtracting the background image from the image of the workpiece in the position and orientation to produce a difference image… (Xu [0119] wherein the extraction of the target object from the background is interpreted as being equivalent of subtracting the background image from the workpiece image) and storing the difference image as the digital model of the workpiece. (Xu [0093] [0119] [0125] wherein the target object images are stored, and when the training view is created the difference image is taken). 

	Xu does not appear to disclose:

	specified in a state of the production process 

	However, in the same field of endeavor of robotic controls Shivaram discloses:

	“specified in a state of the production process” (Shivaram [0009] wherein the system verifies the images and features of the first work piece in order to ensure proper alignment is achieved i.e. the first workpiece conforms to the specified position and orientation for alignment).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the digital model and sequential steps of Shivaram with the robotic system of Xu because one of ordinary skill would have been motivated to make this modification in order to allow for enhanced accuracy for various stems such as feature extraction and ensures efficient operation of processes such as assembly of two pieces (Shivaram [0005] [0007] [0038]).


	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shivaram as applied to claims 1 and 11, further in view of Qiu et al (US Pre-Granted Publication No. US 2014/0192050 A1 hereinafter “Qiu”).

Regarding claim 5 Xu in view of Shivaram discloses all of the limitations of claim 1 and further discloses:

	The system of claim 1… the processor being further configured to recognize a workpiece based on at least one recorded image and comparison thereof to the stored digital models. (Xu [0093] [0110] wherein the images of the object are compared with training models to determine the proper pose and select the right piece).

	Xu does not appear to disclose:

	wherein the computer memory stores digital models of a plurality of workpieces,

	However, in the same field of endeavor of robotic controls Qiu discloses:

	“wherein the computer memory stores digital models of a plurality of workpieces,” (Qiu [0005] fig. 7 wherein multiple cylinders are identified as potential work pieces)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the plurality of workpieces of Qiu with the robotic system of Xu and Shivaram because one of ordinary skill would have been motivated to make this modification in order to identify all work pieces accurately to best control the robotic system when determining which workpiece to select (Qiu [0004-0005]). 

claim 15 Xu in view of Shivaram discloses all of the limitations of claim 11 and further discloses:

	The method of claim 11 … and further comprising the step of computationally recognizing a workpiece based on at least one recorded image and comparison thereof to the stored digital models. (Xu [0093] [0110] wherein the images of the object are compared with training models to determine the proper pose and select the right piece). 

	Xu does not appear to disclose:

	wherein digital models of a plurality of workpieces are stored

	However, in the same field of endeavor of robotic controls Qiu discloses:

	“wherein digital models of a plurality of workpieces are stored” (Qiu [0005] fig. 7 wherein multiple cylinders are identified as potential work pieces)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the plurality of workpieces of Qiu with the robotic system of Xu and Shivaram because one of ordinary skill would have been motivated to make this modification in order to identify all work pieces accurately to best control the robotic system when determining which workpiece to select (Qiu [0004-0005]). 

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Shivaram and Qiu as applied to claims 5 and 15 above, and further in view of Noda et al (US Pre-Granted Publication No. US 2011/0288667 A1 hereinafter “Noda”).

	Regarding claim 6 Xu in view of Shivaram and Qiu disclose all of the limitations of claim 5 but does not appear to further disclose:

	wherein each of the digital models include offset boundaries.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein each of the digital models include offset boundaries.” (Noda [0102] wherein the camera system uses feedback control to make up for workpiece tolerance variations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Xu and Shivaram and Qiu because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

	Regarding claim 7 Xu in view of Shivaram and Qiu further in view of Noda disclose all of the limitations of claim 6 but Xu does not appear to further disclose:

wherein the offset boundaries account for workpiece variations.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein the offset boundaries account for workpiece variations.” (Noda [0102] wherein the camera system uses feedback control to make up for workpiece tolerance variations).	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Xu and Shivaram and Qiu because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

	Regarding claim 16 Xu in view of Shivaram and Qiu discloses all of the limitations of claim 15 but do not appear to disclose:

	wherein each of the digital models include offset boundaries.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein each of the digital models include offset boundaries.” (Noda [0102] wherein the camera system uses feedback control to make up for workpiece tolerance variations).



	Regarding claim 17 Xu in view of Shivaram and Qiu and further in view of Noda disclose all of the limitations of claim 16 but do not appear to disclose:

	wherein the offset boundaries account for workpiece variations.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein the offset boundaries account for workpiece variations.” (Noda [0102] wherein the camera system uses feedback control to make up for workpiece tolerance variations).	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Xu and Shivaram and Qiu because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170236262 A1 discloses a production line that simulates all workpieces in the same direction and them processes the instructions based on the rotation angle of the workpiece to ensure they all get the same processing

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664